Judgment reversed and a new trial granted, with costs to abide the event, upon the ground that the allegations of the complaint, the bill of particulars, and the opening statement of plaintiff’s counsel, if established by credible proof, would make out a prima facie case sufficient for submission to the jury. (Bowers v. City Bank Farmers Trust Co., 282 N. Y. 442, 446; Collentine v. City of New York, 279 N. Y. 119, 124.)
Concur: Chief Judge Desmond and Judges Dye, Froessel and Foster. Judge Van Voorhis dissents in the following opinion in which Judges Fttld and Burke concur: